Per Curiam.
The original suit was brought on the 31st of December, 1891, but was not tried until July 6, 1893, and judgment was obtained March 10, 1894, over two years from the beginning of the suit. To this suit respondent was not made a party. On January 3, 1895, suit was brought to subject the respondent personally to the judgment in the original proceeding. The respondent demurred to the complaint on the 8th of May, 1895, and the appellant noticed the demurrer for hearing for the 13th *500of May, 1895. The demurrer was not passed upon, and nothing whatever was done in the case until March 4, 1902, when the appellant moved to strike said demurrer from the files. On March 19, 1902, the respondent moved to dismiss the ease' for want of prosecution, which motion was granted, and judgment of dismissal entered. From said judgment this appeal is taken.
It will thus he seen that in addition to the slow prosecution of the case before the original judgment was obtained, there was a virtual abandonment of the action from the 8th of May, 1895, until March 4, 1902. The discretion of the court in dismissing this action, under the circumstances shown by the record, cannot he questioned, nor do we think that the fact that the statute permits the defendant to bring a case on to hearing deprives the court of its unquestioned common-law, if not inherent, power to clear its dockets of abandoned or stale actions.
The judgment is affirmed.